                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF KENTUCKY
                   CENTRAL DIVISION at LEXINGTON


EDWARD HIRST,                      )
                                   )
     Plaintiff,                    )                Case No.
                                   )            5:18-cv-589-JMH
v.                                 )
                                   )        MEMORANDUM OPINION
VERIZON WIRELESS SERVICES,         )             AND ORDER
LLC, et al.,                       )
                                   )
     Defendants.                   )
                                   )
                                   )

                                ***
     On February 21, 2019, the Court ordered the Plaintiff Edward

Hirst to show cause why Defendant Verizon Wireless Services, LLC,

should not be dismissed for failure to effectuate service in

compliance with Federal Rule of Civil Procedure 4(m).       [DE 18].

Hirst, through counsel, filed a response and filed a notice of

voluntary dismissal as to Verizon only pursuant to Federal Rule

41(a)(1)(A).    [DE 19; DE 20].    But dismissal of a single party

under Rule 41(a) is improper.     Still, since Hirst has failed to

prove that Verizon was properly served within ninety days pursuant

to Federal Rule of Civil Procedure 4(m), the claims against Verizon

Wireless are DISMISSED WITHOUT PREJUDICE.

                      I.   Procedural History

     On October 25, 2018, Edward Hirst filed a verified complaint

in the United States District Court for the Western District of


                                  1 
 
Kentucky alleging that the Defendants were negligent, committed

defamation, and violated provisions of the Fair Credit Reporting

Act (“FCRA”). [DE 1]. But the transactions and occurrences giving

rise to the action occurred in Scott County, Kentucky, which is in

the Eastern District of Kentucky, so the matter was transferred to

this Court on October 26, 2018.         [DE 4].

       On January 11, 2019, Hirst and Trans Union filed a joint

stipulation of dismissal of all claims against Trans Union.             [DE

14].    The Court noted that a dismissal of a single party under

Rule 41(a) is improper but construed the joint stipulation as a

motion to drop a party under Rule 21 and dismissed the claims

against Trans Union with prejudice.         [DE 15].

       Then, on February 6, 2019, Hirst filed a notice of voluntary

dismissal as to the claims against Defendant Equifax Information

Services.    [DE 16].    The Court again reminded Hirst that dismissal

of a single party under Rule 41(a) is improper but construed the

voluntary dismissal as a motion to drop a single party under Rule

21   and   dismissed    all   claims   against    Defendant   Equifax   with

prejudice.    [DE 17].

       Subsequently, the Court noted that it was unclear if Defendant

Verizon Wireless had been properly served.          As a result, the Court

ordered Hirst to show cause why Verizon should not be dismissed

for failure to effectuate service within the time frame outlined

in Federal Rule of Civil Procedure 4(m).          [DE 18].

                                       2 
 
         Now, Hirst has responded to the order to show cause and filed

another voluntary dismissal of a single party under Rule 41(a).

[DE 19; DE 20].         At present, all Defendants, except for Verizon

Wireless Services, LLC, have either answered or have been dropped

from this action.           This matter is ripe for review.

                                     II.    Analysis

    A.    Ineffective Dismissal of a Single Party Under Rule 41(a)

         As the Court has stated twice already and again reminds the

Plaintiff, Rule 41(a) does not allow dismissal of some, but not

all, of the defendants in a case.                 See United States ex rel. Doe

v. Preferred Care, Inc., 326 F.R.D. 462 (E.D. Ky. 2018).                       In the

Sixth Circuit, a plaintiff may only dismiss an “action” using Rule

41(a)      and   an   “action”       is    interpreted     to   mean   the    “entire

controversy.”         Philip Carey Manufacturing Company v. Taylor, 286

F.2d 782, 785 (6th Cir. 1961).               While some Circuits disagree with

the Sixth Circuit’s interpretation of Rule 41(a), this Court is

bound by Sixth Circuit precedent.                 See Preferred Care, 326 F.R.D.

at 464; see, e.g., Van Leeuwen v. Bank of Am., N.A., 304 F.R.D.

691, 693–94 (D. Utah 2015) (discussing the circuit split and citing

cases).

         Normally,    the    Court    does    not   make   much   fuss   about    the

technical meaning of the word “action” in Rule 41(a) and simply

construes motions to dismiss less than an entire case under Rule

41(a) as motions to drop a party or claim under Rule 21.                     But here,

                                             3 
 
the Court has notified counsel for the Plaintiff on two separate

occasions that voluntary dismissal of a single party is improper

under Rule 41(a).        Yet, counsel continues to file notices of

dismissal under Rule 41(a) to drop a single party.

         In this instance, the Court refuses to construe Hirst’s notice

of voluntary dismissal of Verizon as a motion to drop a party under

Rule 21.      As a result, Hirst’s notice of voluntary dismissal [DE

19] is ineffective.      In the future, motions to drop a single party

or claim that do not resolve the entire action must be properly

made under Rule 21.

    B.   Dismissal for Failure to Demonstrate Proof of Proper Service

         Still, after review of the record, there is no indication

that Verizon has been properly served.          There is no proof of

service upon Verizon in the record and when given the opportunity

to do so, Hirst failed to provide proof or good cause for failure

to effectuate proper service on Verizon.

         Generally, Courts will not entertain lawsuits unless the

plaintiff makes each defendant a party by service of process.       In

fact, Federal Rule of Civil Procedure 4(m) states that, “[i]f a

defendant is not served within 90 days after the complaint is

filed, the court—on motion or on its own after notice to the

plaintiff—must dismiss the action without prejudice against that

defendant or order that service be made within a specified time.”



                                    4 
 
     Here, more than ninety days have passed since the complaint

was filed and Hirst has failed to provide proof that Verizon was

properly served or good cause for failure to effectuate service.

As a result, Rule 4(m) mandates dismissal of Verizon.

                         III.   Conclusion

     The Court will not construe Hirst’s notice of voluntary

dismissal as a motion to drop a party under Rule 21.    Still, Rule

4(m) mandates dismissal of Verizon because Hirst has failed to

provide proof of proper service within ninety days after the

complaint was filed.

     Accordingly, IT IS ORDERED as follows:

     (1)   Hirst’s notice of voluntary dismissal as to Defendant

Verizon Wireless Services, LLC, is ineffective because dismissal

of a single party is not permitted by Rule 41(a) based on Sixth

Circuit precedent; and

     (2)   All claims against Defendant Verizon Wireless Services,

LLC, are DISMISSED WITHOUT PREJUDICE pursuant to Federal Rule of

Civil Procedure 4(m).

     This the 8th day of March, 2019.




                                 5 
 
